                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

SHAWN BELL,
                       Plaintiff,

       v.                                                CIVIL ACTION NO. 18-30157-KAR

UNITD STATES GOVERNMENT et al.,
               Defendants.
                                              ORDER

ROBERTSON, M.J.                                                              November 5, 2018

       1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is ALLOWED.

Because the plaintiff is proceeding in forma pauperis, the complaint is subject to screening.

pursuant 28 U.S.C. §1915(e)(2)(B). In connection with this preliminary screening, plaintiff’s

pro se Complaint is construed generously. Hughes v. Rowe, 449 U.S. 5, 9 (1980); Haines v.

Kerner, 404 U.S. 519, 520 (1972); Instituto de Educacion Universal Corp. v. U.S. Dept. of

Education, 209 F.3d 18, 23 (1st Cir. 2000).

       2.      Plaintiff’s Motion to Appoint Pro Bono counsel and for an Emergency Hearing

(ECF No. 3) is DENIED without prejudice. The motion is a densely worded one-page document

that is unsupported by a memorandum of reasons as required by the Local Rule 7.1(b)(1) (“A

party filing a motion shall at the same time file a memorandum of reasons, including citation of

supporting authorities, why the motion should be granted. Affidavits and other documents setting

forth or evidencing facts on which the motion is based shall be filed with the motion.”).

Appointment of pro bono counsel in a civil case is very rare. While plaintiff requests an

“emergency hearing,” and the Court is sympathetic to plaintiff’s homelessness and the

difficulties of proceeding on a self-represented basis, there is no basis for appointment of counsel

or an emergency hearing based upon what is presently before the Court

                                                 1
       3.      It is FURTHER ORDERED that to the extent plaintiff wishes to proceed, she

shall file an amended complaint by December 7, 2018. Plaintiff’s complaint fails to comply

with the basic pleading requirements of the Federal Rules of Civil Procedure. Rule 8(a) requires

that the complaint contain “a short and plain statement of the grounds for the court's jurisdiction

... a short and plain statement of the claim showing that the pleader is entitled to relief; and…a

demand for the relief sought[.]” Fed. R. Civ. P. 8(a)(1)-(3). This statement must “‘give the

defendant fair notice of what the ... claim is and the grounds upon which it rests,’” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)). It must afford the defendants a “[‘]meaningful opportunity to mount a

defense,’ ” Díaz-Rivera v. Rivera-Rodríguez, 377 F.3d 119, 123 (1st Cir. 2004) (quoting

Rodríguez v. Doral Mortgage Corp., 57 F.3d 1168, 1172 (1st Cir. 1995)).

       Plaintiff’s complaint is not a “plain statement.” Rather, the complaint is a confused

narrative on a civil complaint form, along with narrative attachments. Plaintiff apparently seeks

relief against various unrelated parties on various unrelated claims arising in different

jurisdictions. She has not clearly identified the defendants. If plaintiff wishes to proceed in this

matter, she must file, by December 7, 2018, an amended complaint in this action – a new stand-

alone document -- setting forth plausible claims upon which relief may be granted. In preparing

the amended complaint, plaintiff should not include names of individuals or entities that do not

have any direct involvement with her legal claims against named defendants. Rather, any

amended complaint should focus on the legal claims against each defendant, along with the

timing and the factual bases for such claims. In other words, plaintiff should set forth clearly

facts as to who did what to whom, when, where, and why. She should not assert claims

collectively against defendants, but rather should parcel out the claims against each defendant, or


                                                  2
if appropriate, groups of defendants, separately. She also should not assert multiple causes of

action against a defendant in one count; rather, she should identify separately each cause of

action and the grounds therefore. Upon filing of an amended complaint, the action will be further

screened. With respect to exhibits, plaintiff is not required to attach exhibits to her amended

complaint, but she but may do so. However, the plaintiff’s factual allegation and must stand on

their own. To the extent plaintiff intends to bring separate actions against unrelated defendants

for unrelated claims, she should follow these same guidelines, but will need to file separate

lawsuits.

       4.      Failure to comply with this Order by December 7, 2018 may result in dismissal

of this action by a United States District Judge.

So Ordered.


                                                        /s/ Katherine A. Robertson
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    3
